Exhibit 10.4

 

FTI CONSULTING, INC. 2017 OMNIBUS INCENTIVE COMPENSATION PLAN

PERFORMANCE Restricted Stock Unit AWARD AGREEMENT

To __________:

FTI Consulting, Inc., a Maryland corporation (the “Company”), has granted you an
award (the “Award”) of up to _______  performance units (the “Performance
Units”) under the FTI Consulting, Inc. 2017 Omnibus Incentive Compensation Plan,
effective as of June 7, 2017, as further amended from time to time (the “Plan”),
conditioned upon your agreement to the terms and conditions described below.
[Each Performance Unit represents, on the books of the Company, a unit which is
equivalent in value to one share of the Company’s common stock, $0.01 par value
(the “Common Stock”).] The effective date of grant shall be ______ __, ____ (the
“Grant Date”), subject to your promptly [electronically acknowledging and
accepting] [signing and returning] a copy of this Agreement.

This Performance Restricted Stock Unit Award Agreement (this “Agreement”) and
the Award and the Performance Units are made in consideration of your employment
with the Company (as hereafter defined) and are subject to any applicable terms
of the written employment arrangements, or successor agreement, as amended from
time to time, to which you are subject (“Employment Agreement”), if applicable,
between you (the “Employee”) and the Company or an Affiliate of the Company (the
“Employer”). This Agreement incorporates the Plan by reference, and specifies
other applicable terms and conditions of your Award and Performance Units. You
agree to accept as binding, conclusive, and final all decisions or
interpretations of the Compensation Committee (the “Committee”) of the Board of
Directors of the Company concerning any questions arising under this Agreement
or the Plan with respect to the Award or the Performance Units. Unless otherwise
noted, all terms not defined by this Agreement (or the Glossary hereto) have the
meanings given in the Plan (or if applicable, the Employment Agreement).

Copies of the Plan and the Prospectus for the Plan are attached or haves
otherwise been electronically provided to you. By executing this Agreement, you
acknowledge that you have received copies of those documents and have read,
understand and agree to all terms. You may request additional copies of those
documents by contacting the Secretary of the Company at FTI Consulting, Inc., 2
Hamill Road, North Building, Baltimore, Maryland 21210 (Phone: (410) 591-4867).
You also may request from the Secretary of the Company copies of the other
documents that make up a part of the Prospectus (described more fully at the end
of the Prospectus), as well as all reports, proxy statements and other
communications distributed to the Company’s security holders generally.

1. Terms and Conditions of the Award. The following terms and conditions shall
apply:

(a)Performance-Based Vesting. Prior to any vesting and payment of the
Performance Units, the Committee, in its sole discretion, shall determine and
certify the extent to which the performance conditions set forth in this Section
1 have been met for the _____ performance measurement period ending ________ __,
____ (the “Final Determination Date”), and the Committee’s determination and
certification shall be final, conclusive and binding. The determination of the
performance condition that has been achieved, and the number of Performance
Units that have vested, if any, based on performance, shall be calculated by

2017 Omnibus Incentive Compensation Plan

Performance Stock Unit Agreement

1

--------------------------------------------------------------------------------

 

the Company’s Accounting group and reviewed by the Company’s independent public
accounting firm. This Award shall be subject to the following performance
conditions:

[Insert Performance Goal(s)]

 

[Insert Number of

Performance Units]

 

(b)Negative TSR Growth. In the event that the Company’s TSR performance is
negative and any of the performance conditions set forth in Section 1(a) has
been achieved, the number of Performance Units that may vest shall not exceed
the target number of Performance Units set forth in the foregoing table and no
more.

(c)Treatment upon a Change in Control. Notwithstanding the foregoing or any
provision of the Plan or Employment Agreement (if applicable) to the contrary:

 

 

(i)

Acceleration of Measurement Period upon a Change in Control. Upon the occurrence
of a “Change in Control” (as defined in this Agreement), the termination of the
three-year performance measurement period shall accelerate and end on the last
day of the month ending prior to the date of the consummation of such “Change in
Control” (the “Accelerated Determination Date”) in lieu of the Final
Determination Date. The Committee, in its sole discretion, shall determine and
certify the extent to which the performance conditions set forth in Section 1(a)
(subject to the limitations of Section 1(b)) have been met for the period ending
on the Accelerated Determination Date and the number of Performance Units that
have been earned, if any, as of such date provided that if the Change in Control
occurs prior to the first anniversary of the Grant Date, the performance
conditions shall be deemed to be achieved at the Target level of achievement for
all purposes of this Agreement.

 

(ii)

Conversion of Performance Units to Cash Units and Payment Terms upon a Change in
Control. Upon a Change in Control, each Performance Unit that has been earned as
of the Accelerated Determination Date (as determined in accordance with the
foregoing clause (i)) shall convert to the right to receive cash, upon
satisfaction of the time-based vesting condition set forth below, with a value
equivalent to one share of common stock of the Company (each a “Cash Unit”) at
the price per share paid by the acquirer of the Company to stockholders
generally on account of the consummation of such Change in Control (or if shares
of common stock of the Company remain outstanding as of the consummation of such
Change in Control, the closing value of one share of common stock on the date of
the consummation of such Change in Control (the “CIC Price”). The cash value
payable to the Executive upon vesting at the Final Determination Date in
accordance with Section 3(b) below shall be determined by multiplying (i) the
aggregate number of Cash Units that have become earned and vested, by (ii) the
CIC Price (the “CIC Cash Value”). The payment of the CIC Cash Value to Executive
shall be subject to time-based, cliff vesting at the Final Determination Date,
subject to Executive’s continued Service through such date,

2017 Omnibus Incentive Compensation Plan

Performance Stock Unit Agreement

2

--------------------------------------------------------------------------------

 

 

except as otherwise provided in Section 1(e) below. The CIC Cash Value shall be
credited to a separate bookkeeping reserve account of the Company.

 

(iii)

Binding Determination of Committee. The determination of the performance
condition that has been achieved, the number of Performance Units that have been
earned, if any, based on performance and the CIC Cash Value, shall be calculated
by the Company’s Accounting group and reviewed by the Company’s independent
public accounting firm, and the Committee’s final determination and
certification shall be final, conclusive and binding on Executive.

 

(d)Performance-Based Vesting.All of the Performance Units are nonvested and
forfeitable as of the Grant Date. Subject to the achievement of the performance
conditions pursuant to Section 1(a) (taking into account the application of the
provisions of Section 1(b) and Section 1(c) hereof), 100% of the Performance
Units earned pursuant to Section 1(a) (taking into account the application of
the provisions of Section 1(b) and Section 1(c) hereof) as of the Final
Determination Date shall vest as of the Final Determination Date, unless
forfeited pursuant to Section 1(f) below. Performance Units that vest as of the
Final Determination Date pursuant to Section 1(a) (taking into account the
application of the provisions of Section 1(b)) of this Agreement shall be
payable through the issuance of shares of common stock  in accordance with
Section 2 and Section 3(a) hereof.   CIC Cash Value that vests and is payable as
of the Final Determination Date pursuant to Section 1(c) of this Agreement shall
be payable through a lump sum cash payment in accordance with Section 2 and
Section 3(b) of this Agreement. Performance Units or Cash Units, as applicable,
that do not vest under this Section 1 shall be immediately forfeited, effective
as of the earlier of the Final Determination Date or the date of termination of
Service (subject to the provisions of Section 1(e)), as applicable, in
accordance with the terms of this Agreement, without any further action of the
Employer or the Company (or its successor) whatsoever and without any
consideration being paid therefor.

(e)Treatment upon Death, Disability and Termination of Executive Without “Cause”
or for “Good Reason”. Notwithstanding the foregoing or any provision of the Plan
or Employment Agreement (if applicable) to the contrary:

 

(i)

Death and Disability Prior to a Change in Control. In the event of the
Executive’s termination due to death or “Disability” (as defined in the
Employment Agreement) prior to the occurrence of a Change in Control and prior
to the Final Determination Date, the unearned and unvested Performance Units
shall remain outstanding and become vested or forfeited based on the achievement
of the performance conditions set forth in Section 1(a) (taking into account the
application of the provisions of Sections 1(b) and 1(c)) upon the earlier to
occur of the Final Determination Date and the occurrence of a Change in Control.
If a Change in Control occurs following the Executive’s termination due to death
or “Disability” and prior to the Final Determination Date, the Award shall be
treated in accordance with Section 1(c), without regard to any service-based
vesting condition that would otherwise be applicable thereunder. Provided that
you, or your administrator or executor on behalf of your estate, timely executes
and delivers a Release as contemplated by the Employment Agreement, 100% of the
earned Performance Units or CIC Cash Value, as applicable, shall be payable in

2017 Omnibus Incentive Compensation Plan

Performance Stock Unit Agreement

3

--------------------------------------------------------------------------------

 

 

the manner provided in Section 2 and Section 3(a) or Section 3(b), as
applicable, of this Agreement.

 

(ii)

Death and Disability On or Following a Change in Control. In the event of the
Executive’s termination due to death or Disability on or following a Change in
Control and prior to the Final Determination Date, the unvested Cash Units shall
become fully vested upon the date of such termination. Provided that you, or
your administrator or executor on behalf of your estate, timely executes and
delivers a Release as contemplated by the Employment Agreement, 100% of the
earned CIC Cash Value as of the Accelerated Determination Date, as determined in
accordance with the provisions of Section 1(c), shall be payable in the manner
provided in Section 2 and Section 3(b) of this Agreement.

 

(iii)

Termination Without “Cause” or for “Good Reason” Prior to a Change in Control.
In the event that Executive’s Service by the Employer or the Company (or its
successor) is terminated without “Cause” or for “Good Reason” (each, as defined
in the Employment Agreement) prior to the occurrence of a Change in Control and
within twelve (12) months prior to the Final Determination Date, the unearned
and unvested Performance Units shall remain outstanding and become vested or
forfeited based on the achievement of the performance conditions set forth in
Section 1(a) (taking into account the application of the provisions of Sections
1(b) and 1(c)) upon the earlier to occur of the Final Determination Date and the
occurrence of a Change in Control. If a Change in Control occurs following the
Executive’s termination without “Cause” or for “Good Reason” and prior to the
Final Determination Date (so long as such termination has occurred within twelve
(12) months prior to the Final Determination Date), the Award shall be treated
in accordance with Section 1(c), without regard to any service-based vesting
condition that would otherwise be applicable thereunder. Provided that you, or
your administrator or executor on behalf of your estate, timely executes and
delivers a Release as contemplated by the Employment Agreement, 100% of the
earned Performance Units or CIC Cash Value, as applicable, shall be payable in
the manner provided in Section 2 and Section 3(a) or Section 3(b), as
applicable, of this Agreement.  Notwithstanding the foregoing, the vesting
protection contemplated by this Section 1(e)(iii) shall only apply to one
performance restricted stock unit award outstanding at the time of the
qualifying termination without “Cause” or for “Good Reason”, and to the extent
that the vesting protection contemplated by this Section 1(e)(iii) is contained
in, and could apply to, multiple performance restricted stock unit awards
outstanding at the time of such qualifying termination, such vesting protection
shall be applied only to the award with the Final Determination Date occurring
earliest in time following such qualifying termination.

 

(iv)

Termination Without “Cause” or for “Good Reason” Within One-Year Following a
Change in Control.  In the event that Executive’s Service by the Employer or the
Company (or its successor) is terminated without “Cause” or for “Good Reason”

2017 Omnibus Incentive Compensation Plan

Performance Stock Unit Agreement

4

--------------------------------------------------------------------------------

 

 

(each, as defined in the Employment Agreement) prior to the Final Determination
Date and within one year following the Change in Control, and provided that you
timely execute and deliver a Release as contemplated by the Employment
Agreement, the earned CIC Cash Value as of the Accelerated Determination Date,
as determined in accordance with the provisions of Section 1(c), shall become
immediately vested as of the date of such termination in lieu of the Final
Determination Date and shall be payable in accordance with Section 2 and Section
3(b) of this Agreement.  

(f)Forfeiture of Performance Units and CIC Cash Value.  Except as otherwise
provided in Section 1(e), in the event of termination of Executive’s Service for
any reason or no reason prior to the Final Determination Date, 100% of the
Performance Units or CIC Cash Value, as the case may be, shall be immediately
forfeited, without any further action of the Employer or the Company (or its
successor) whatsoever and without any consideration being paid therefore.  

2.Time of Payment. Performance Units or CIC Cash Value that become vested and
payable pursuant to Section 1(a) (taking into account the application of the
provisions of Section 1(b) and Section 1(c) hereof) of this Agreement shall be
paid out within thirty (30) days following the Final Determination Date.
Performance Units or CIC Cash Value that become vested and payable pursuant to
Section 1(e)(i) or Section 1(e)(iii) of this Agreement shall be paid out within
thirty (30) days following the earlier to occur of the Final Determination Date
and the occurrence of a Change in Control.  CIC Cash Value that becomes vested
and payable pursuant to Section 1(e)(ii) of this Agreement shall be paid out
within thirty (30) days following the date of termination due to death or
Disability.  CIC Cash Value that becomes vested and payable pursuant to Section
1(e)(iv) shall be paid out within thirty (30) days following the date of the
qualifying termination.

3.Form of Payment.

(a)Except as provided in Section 3(b) hereof, the Performance Units under this
Award will be settled in shares of Common Stock at the time provided in Section
2 above, equal to the number of Performance Units earned at the Final
Determination Date, rounded down to the nearest whole share, provided that
sufficient shares are then available for award under the Plan and subject to the
determinations and adjustments provided in Article IX of the Plan.

(b)Notwithstanding the provisions of Section 3(a) hereof, following the
occurrence of a Change in Control, the Executive shall receive the CIC Cash
Value as determined in accordance with the provisions of Section 1(c) hereof at
the time provided in Section 2 above.  

 

4. Stock Certificates.  Any shares of Common Stock issued in settlement of the
Performance Units shall be issued in your name, or, if applicable, in the names
of your heirs or your estate.  In the Company’s discretion, such shares may be
issued either in certificated form or in uncertificated, book entry form.  The
certificate or book entry account (by electronic notation) shall bear such
restrictive legends or restrictions as the Company, in its sole discretion,
shall require.  If delivered in certificate form, the Company may deliver a
share certificate to you, or deliver shares electronically or in certificate
form to your designated broker on your behalf.  If you are deceased (or if
Disabled and if necessary) at the time that a delivery of shares of Common Stock
is to be made, the shares will be delivered to your executor, administrator,
legally authorized

2017 Omnibus Incentive Compensation Plan

Performance Stock Unit Agreement

5

--------------------------------------------------------------------------------

 

guardian or personal representative, in accordance with instructions received
from your executor, administrator, legally authorized guardian or personal
representative  (as applicable).

 

5.Dividends or Dividend Equivalents. As of the date the Company pays any
dividend or other distribution (whether in cash or in kind) on shares of Common
Stock, you shall be credited with that number of Performance Units equal to the
quotient, rounded down to the nearest whole share, determined by dividing (i)
the aggregate value of the dividend that would have been payable on the
Performance Units immediately prior to such payment date had the shares of
Common Stock represented by such Performance Units been outstanding as of such
payment date, by (ii) the Fair Market Value of a share of Common Stock on the
payment date of the dividend; provided, however, that if the Committee
determines, in its sole discretion, that there are then shares of Common Stock
unavailable for awards under the Plan or a stockholder approved equity
compensation plan, as of the dividend or distribution payment date to credit
such dividend or distribution in the form of shares of Common Stock, then the
Committee, in its sole discretion, may credit a bookkeeping account established
by the Company for the Executive on the books and records of the Company with
dividend equivalents in the form of cash credits in lieu of shares of Common
Stock. You will not have any right to dividends or other distributions declared
or paid with respect to unvested and forfeitable Performance Units. All
dividends and any other distributions paid with respect to unvested Performance
Units will be held by the Company in trust for your benefit and paid to you upon
vesting of the Performance Units. Upon forfeiture of any Performance Units, any
dividends and distributions then held in trust with respect to such Performance
Units will be forfeited and will be returned to the Company. All fractional
units shall be rounded down to the nearest whole unit.

 

6.Postponement of Delivery or Payment.  The Company may postpone the delivery of
shares of Common Stock for the Performance Units for so long as the Company
determines to be necessary or advisable to satisfy the following, subject to the
requirements and limitations of Code Section 409A:

 

 

i.

the completion or amendment of any registration of such shares of Common Stock
or satisfaction of any exemption from registration under any securities law,
rule, or regulation; and

 

 

ii.

compliance with any requests for representations.

 

7.Tax Withholding.  By signing this Agreement, you authorize your Employer and
the Company to withhold any federal, state and local taxes required by law to be
withheld in connection with the vesting of Performance Units and issuance of
shares of Common Stock with respect thereto or CIC Cash Value, as applicable,
from any payment due you on account of the vesting of the Performance Units or
CIC Cash Value, as applicable, in accordance with the provisions of Section 12.1
of the Plan.

 

8.Restrictions on Transfer. The Executive may not sell, assign, transfer,
pledge, hypothecate, encumber or dispose of in any way (whether by operation of
law or otherwise) the Award and the Performance Units or the CIC Cash Value, as
applicable, and none of the Award, Performance Units or CIC Cash Value may be
subject to execution, attachment or similar process. Any sale or transfer,
pledge, hedge, hypothecation, encumbrance or other disposition, or purported
sale or transfer, pledge, hedge, hypothecation, encumbrance or other
disposition, shall be null and void.  The Company will not be required to
recognize on its books any action taken in contravention of these restrictions.

2017 Omnibus Incentive Compensation Plan

Performance Stock Unit Agreement

6

--------------------------------------------------------------------------------

 

 

9.Adjustments for Corporate Transactions and Other Events. The Award shall be
subject to the provisions of the Plan relating to adjustments for changes in
corporate capitalization and other extraordinary or unusual or non-recurring
events.

 

10.Non-Guarantee of Service Relationship. Nothing in the Plan or this Agreement
alters your service relationship with the Company or shall constitute or be
evidence of any agreement or understanding, express or implied, that the Company
will retain you as an employee or other service provider for any period of time.
This Agreement is not to be construed as a contract of service relationship
between the Company and you. This Agreement does not limit in any way the
possibility of your termination of service with the Company or its subsidiaries
at any time or for any reason (or no reason), whether or not such termination
results in the forfeiture of any portion of the Award or any other adverse
effect on your interests under the Plan.

 

11The Company’s Rights. The existence of the Award and the Performance Units or
CIC Cash Value does not affect in any way the right or power of the Company or
its stockholders to make or authorize any or all adjustments, recapitalizations,
reorganizations or other changes in the Company’s capital structure or its
business, including that of its Affiliates, or any merger or consolidation of
the Company or any Affiliate, or any issue of bonds, debentures, preferred or
other stocks with preference ahead of or convertible into, or otherwise
affecting the Common Stock or the rights thereof, or the dissolution or
liquidation of the Company or any Affiliate, or any sale or transfer of all or
any part of the Company’s or any Affiliate’s assets or business, or any other
corporate act or proceeding, whether of a similar character or otherwise.

 

12.Entire Agreement. This Agreement, inclusive of the Plan (which are
incorporated by reference into this Agreement), contains the entire agreement
between you and the Company with respect to the Award and the Performance Units
or CIC Cash Value, as applicable. Any and all existing oral or written
agreements, representations, warranties, written inducements, or other
communications made prior to the execution of this Agreement by any person with
respect to the Award, Performance Units or CIC Cash Value are superseded by this
Agreement and are void and ineffective for all purposes.

 

13.Conformity and Conflict. Unless otherwise specifically provided in this
Agreement, in the event of a conflict, inconsistency or ambiguity between or
among any provision, term or condition of this Agreement, the Plan or your
Employment Agreement (if applicable), the provisions of first, the Plan, second,
this Agreement and, lastly, your Employment Agreement (if applicable), will
control, except in the case of Section 15 of this Agreement, which shall control
in all cases.

 

14.Amendment. This Agreement may be amended from time to time by the Committee
in its discretion; provided, however, that this Agreement may not be modified in
a manner that would have a materially adverse effect on the Award and the
Performance Units or CIC Cash Value, as the case may be, as determined in the
discretion of the Committee, except as provided in the Plan or the Employment
Agreement (if applicable), or in any other written document signed by you and
the Company.

 

15.Governing Law. The validity, construction and effect of this Agreement, and
of any determinations or decisions made by the Committee relating to this
Agreement, and the rights of any and all persons having or claiming to have any
interest under this Agreement, shall be determined exclusively in accordance
with the laws of the State of Maryland, without regard to its provisions
concerning the

2017 Omnibus Incentive Compensation Plan

Performance Stock Unit Agreement

7

--------------------------------------------------------------------------------

 

applicability of laws of other jurisdictions.  Any suit with respect to the
Award shall be brought in the federal or state courts in the districts which
include Baltimore, Maryland, and you agree and submit to the personal
jurisdiction and venue thereof.

 

16.Unfunded Status. The Performance Units or CIC Cash Value, as the case may be,
and the bookkeeping account to which they or it are credited shall not be deemed
to create a trust or other funded arrangement. Your rights with respect to the
Award shall be those of a general unsecured creditor of the Company, and under
no circumstances shall you have any other interest in any asset of the Company
by virtue of the Award.

 

17.Severability. If a court of competent jurisdiction (or arbitrator(s), as
applicable) determines that any portion of this Agreement is in violation of any
statute or public policy, then only the portions of this Agreement that violate
such statute or public policy shall be stricken, and all portions of this
Agreement that do not violate any statute or public policy shall continue in
full force and effect.  Further, it is the intention of the parties that any
court order (or decision of arbitrator(s), as applicable) striking any portion
of this Agreement should modify the terms as narrowly as possible to give as
much effect as possible to the intentions of the parties under this Agreement.

 

18.Further Assurances. You agree to use your reasonable and diligent best
efforts to proceed promptly with the transactions contemplated herein, to
fulfill the conditions precedent for your benefit or to cause the same to be
fulfilled and to execute such further documents and other papers and perform
such further acts as may be reasonably required or desirable to carry out the
provisions hereof and the transactions contemplated herein.

 

19.Headings. Section headings are used in this Agreement for convenience of
reference only and shall not affect the meaning of any provision of this
Agreement.

 

20.Counterparts. This Agreement may be executed in counterparts (including
electronic signatures or facsimile copies), each of which shall be deemed an
original, but all of which together shall constitute the same instrument.

 

21.Transfer of Personal Data. You authorize, agree and unambiguously consent to
the transmission by the Company (or any subsidiary) of any personal data
information related to the Award, Performance Units or CIC Cash Value under this
Agreement, for legitimate business purposes (including, without limitation, the
administration of the Plan) out of your home country and including to countries
with less data protection than the data protection provided by your home
country.  This authorization and consent is freely given by you.

 

22.Section 409A Compliance. Although the Company does not guarantee the tax
treatment of any payment hereunder, the intent of the parties is that payments
under this Agreement be exempt from, or comply with, Code Section 409A and the
treasury regulations and other official guidance promulgated thereunder and,
accordingly, to the maximum extent permitted, this Agreement shall be
interpreted in a manner consistent therewith.

 

{The Glossary follows on the next page}




2017 Omnibus Incentive Compensation Plan

Performance Stock Unit Agreement

8

--------------------------------------------------------------------------------

 

GLOSSARY

 

(a)“Cause” has the meaning ascribed to such term or words of similar import in
your Employment Agreement.

 

(b)“Change in Control” shall have the meaning ascribed to such term under the
Plan, provided that, such event is also a “change in control event” as described
in Code Section 409A.  

(c)“Disability” has the meaning ascribed to such term or words of similar import
in your Employment Agreement.

(d)“Service” means your employment or other Service relationship with the
Company or your Employer so long as your Employer is an Affiliate of the
Company, except that if you cease to be a “common law employee” of the Company
or any of its Affiliates but you continue to provide bona fide Services (which
shall not include any period of salary continuation commencing after termination
due to your Employment Agreement (if applicable) or any Company severance plan)
to the Company or any of its Affiliates following such cessation in a different
capacity, including without limitation as a director, consultant or independent
contractor, then a termination of your employment or Service relationship will
not be deemed to have occurred for purposes of this Agreement upon such change
in capacity.   In the event that your employment or Service relationship is with
a business, trade or entity that, after the Grant Date, ceases for any reason to
be part of the Company or an Affiliate, your employment or Service relationship
will be deemed to have terminated for purposes of this Agreement upon such
cessation if your employment or Service relationship does not continue
uninterrupted immediately thereafter with the Company or an Affiliate of the
Company.

(e)“You,” “Your” means the recipient of the Award as reflected in the first
paragraph of this Agreement.  Whenever the word “you” or “your” is used in any
provision of this Agreement under circumstances where the provision should
logically be construed, as determined by the Committee, to apply to the estate,
personal representative, or beneficiary to whom the Award may be transferred by
will or by the laws of descent and distribution, the words “you” and “your” will
be deemed to include such person.

 

{Signature page follows}




2017 Omnibus Incentive Compensation Plan

Performance Stock Unit Agreement

9

--------------------------------------------------------------------------------

 

[IN WITNESS WHEREOF, this Agreement is dated and has been executed as of the
date electronically acknowledged and accepted by the award recipient.]

 

[IN WITNESS WHEREOF, the Company and the award recipient have caused this
Agreement to be executed as of the ___ day of _____, ___.

 

FTI CONSULTING, INC.

 

 

By:

 

Name

 

Title:

 

 

The undersigned hereby acknowledges that he/she has carefully read this
Agreement and agrees to be bound by all of the provisions set forth herein.]

 

AWARD RECIPIENT

 

 

 

 

 

2017 Omnibus Incentive Compensation Plan

Performance Stock Unit Agreement

10